United States District Court
Northern District of California

0 Oo ND UW F&F WO NY w

NO mo NO NYO NHN WH PD NV NYO KR KR HF FH FS HF OF OO ES|elUhc rE
oo ND OH FSF WD NY |§ FD CO fF HN DB A B&BS WO HBO KH OC

 

 

 

JUN 14 20185,

UNITED STATES DISTRICT COURT SUSAN Y.

CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA NORTH DISTRICT OF CALIFORNIA

CV 19, 80 159MISC

ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP

IN GOOD STANDING OF THE BAR
OF THE COURT

IN THE MATTER OF

Gregory Harper, bar no. 146119

 

TO: Gregory Harper, bar no. 146119

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective May 26, 2019, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before July 24, 2019, you may file a response to this
Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 1 1-7(b)(3). The Clerk shall close this file on or after July 24, 2019 absent further order of this
Court.

IT IS SO ORDERED.

Dated: June 13, 2019

 

 

United SfAtes District Judge

Attorney-discipline_OSC
rev. 11-18

 
